Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on July 23, 2019. Claims 1-10 are pending and currently examined. 

Election/Restrictions
Applicants’ election without traverse of species, in the reply filed on Feb. 7, 2022, is acknowledged. Applicant elect an embodiment with 1 for the number n of X sequence, SEQ ID NO: 2 for Y1, SEQ ID NO: 6 for Y2 and presence for Y3 for examination.

Interpretation of Claim Elements
Schematic diagrams for the generic and elected species of the claimed composite polypeptide is presented below:
Generic:
[AltContent: textbox (          Y3 
[for modification])][AltContent: textbox (L2 linker
[0-30aa])][AltContent: textbox (Xn [SEQ 1]n 
(n=1 or 3))][AltContent: textbox (W [viral Ag])]
[AltContent: rect][AltContent: ][AltContent: textbox (       Y2 
[one of SEQ 6-9])][AltContent: textbox (          Y1
[one of SEQ 2-5])][AltContent: textbox (L1 linker
(0-100aa))][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect]

[AltContent: textbox (One of Y2 and Y3 can be absent)]

[AltContent: textbox (Y3 [for modification])]Elected species:
[AltContent: textbox (L2 linker [0-30aa])][AltContent: textbox (X [SEQ 1] )][AltContent: textbox (W [viral Ag])]
[AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect]
[AltContent: textbox (Y2 [SEQ 6])][AltContent: textbox (Y1 [SEQ 2])][AltContent: textbox (L1 linker 
(0-100aa))]

X = SEQ 1 (16 aa from E. coli phage T4, chain A of tail-associated lysozyme)

Y1 = SEQ 2, 3, 4, or 5 

SEQ 2: 86 aa from T4, chain A of tail-associated lysozyme; 
SEQ 3-5 are from phages of other bacteria;

Y2 = SEQ 6,7,8, or 9

SEQ 6: 27 aa from Chain A, FIBRITIN [Escherichia virus T4]
SEQ 7-9 are from phages of other bacteria

The Specification teaches: “[T]he composite polypeptide of the present invention
is a composite polypeptide represented by the amino acid sequence of the following formula (1). In formulas (1) and (2), the symbol "-" connecting the amino acid sequence units denotes a simple molecular bond (substantially a peptide bond), which is used to clearly distinguish the amino acid sequences each having a specific meaning (e.g., W, L1, Xn and Y).” See [0018].
A Blast search with SEQ ID NO: 2 identified the E. coli T4 phage tail-associated lysozyme chain A with accession number PDB: 2Z6B_A (released Oct. 11, 2011), which contains the entirety of SEQ ID NO: 2 (aa 490-575, see highlighted and underlined), 
        1 MEMISNCLNW FVGVVEDRMD PLKLGRVRVR VVGLHPPQRA QGDVMGIPTE KLPWMSVIQP
       61 ITSAAMSGIG GSVTGPVEGT RVYGHFLDKW KTNGIVLGTY GGIVREKPNR LEGFSDPTGQ
      121 YPRRLGNDTN VLNQGGEVGY DSSSNVIQDS NLDTAINPDD RPLSEIPTDD NPNMSMAEML
      181 RRDEGLRLKV YWDTEGYPTI GIGHLIMKQP VRDMAQINKV LSKQVGREIT GNPGSITMEE
      241 ATTLFERDLA DMQRDIKSHS KVGPVWQAVN RSRQMALENM AFQMGVGGVA KFNTMLTAML
      301 AGDWEKAYKA GRDSLWYQQT KGRASRVTMI ILTGNLESYG VEVKTPARSL LAMAATVAKS
      361 SDPADPPIPN DSRILFKEPV SSYKGEYPYV HTMETESGHI QEFDDTPGQE RYRLVHPTGT
      421 YEEVSPSGRR TRKTVDNLYD ITNADGNFLV AGDKKTNVGG SEIYYNMDNR LHQIDGSNTI
      481 FVRGDETKTV EGNGTILVKG NVTIIVEGNA DITVKGDATT LVEGNQTNTV NGNLSWKVAG
      541 TVDWDVGGDW TEKMASMSSI SSGQYTIDGS RIDIGSVDHH HHHH
A Blast search with SEQ ID NO: 3 identified a phage baseplate assembly protein V of E. coli, e.g. one with accession number NP_046771.1 (Dated Oct. 11, 2021), which contains aa 33-125 of SEQ ID NO: 3, but does not contain SEQ ID NO: 1. See highlighted and underlined below:
 1  MNTLANIQEL ARALRNMIRT GIIVETDLNA GRCRVQTGGM CTDWLQWLTH RAGRSRTWWA
61  PSVGEQVLIL AVGGELDTAF VLPGIYSGDN PSPSVSADAL HIRFPDGAVI EYEPETSALT
121 VSGIKTASVT ASGSVTATVP VVMVKASTRV TLDTPEVVCT NRLITGTLEV QKGGTMRGNI
181 EHTGGELSSN GKVLHTHKHP GDSGGTTGSP L
A Blast search with SEQ ID NO: 4 identified a phage baseplate assembly protein V of E. coli, e.g. one with accession number WP_064580321.1 (dated April 17, 2020), 
1   MERVNDSAMN RLLMPLMRRV RLMLARAVVN VINDGRKVQN LQVGLLDDEE SDEVERLQNY
61  GHFSVPLPGA EALIACVGAQ RDQGIAVVVE DRRYRPTNLE PGDAGIYHHE GHRIRLTKDG
121 RCIITCKTVE VYADESMTVD TPRTTFTGDV EIQKGLGVKG KSQFDSNITA PDAIINGKST
181 DKHIHRGDSG GTTGPMQ
A Blast search with SEQ ID NO: 5 identified gene product 138 (Phi92_gp138 [Enterobacteria phage phi92]) with accession number YP_009012470.1 (dated Dec. 20, 2020), which contains aa 33-110 of SEQ ID NO: 5, but does not contain SEQ ID NO: 1. See highlighted and underlined below:
1   MDALNFVTAI RGLINEQVAE VHTSLPVRVI GVDYGSKTVT LESIVKNTRS TEDEIDYPTF
61  HDVPFMVNGG GTGRISFPIK AGDIGVVVFS ERDPSNAFQT DGDTASSGTL IQPCGLYPAC
121 FIPKIATATD SSEEVDSEKV IISNNKQTYA SFDPNGNISV YNTQGMKIDM TPNSIVLTDA
181 GGGKLTLQGG TMTYKGGTVN LNGLTITPDG RMTDSGGIGL HTHTHPVRGV ETGGSTVTSD
241 KPNGG

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Moreover, claim 1 specifies a composite polypeptide “represented by” formula (1). It is not clear how the phrase “represented by” should be interpreted in the prosecution. E.g., it is not clear if the claimed polypeptide must comprise or consist of the formula (1). If not, it is not clear what structural and functional characteristics the polypeptide should have.  Additionally, claim 1 specifies that X represents an amino acid sequence “represented by SEQ ID NO: 1”. It is not clear how SEQ ID NO: 1 represents the amino acid sequence represented by X. E.g., it is not clear if X must comprise or consist of SEQ ID NO: 1. Claim 1 further recites “wherein the amino acid sequence of the cell introduction domain Y is represented by the following formula (2): Y1-L2-Y2-Y3 ... (2)”. It is not clear if it is required that Y must comprise or consist the sequences of formula (2).  Similarly, claims 2 and 3 also recite sequences that are “represented by X1, Y1, or Y2”. It is not clear if the claims require elements X1, Y1 or Y2. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.- Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

s 3 and 4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 3 and 4 depend from claim 1. However, they specify that the amino acid sequences represented by Xn, Y1 or Y2 in formula 1 is a modified amino acid sequence thereof obtained by deleting, substituting, or adding one or more amino acid residues from, with, or to the original amino acid sequence. Therefore, claims 3 and 4 do not further limit claim 1 because they do not require the amino acid sequences of claim 1 anymore.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from 

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648